Robinson, J.
In this action plaintiff sues the city of Fargo to recover damages for a personal injury sustained by plaintiff by reason of falling on a slippery sidewalk. The plaintiff appeals from an order dismissing the action and directing the entry of judgment accordingly.
Counsel for defendant objects that an appeal does not lie from such an order. He cites the statute, Comp. Laws, § 7481. Dibble v. Hanson, 17 N. D. 21, 114 N. W. 371, 16 Ann. Cas. 1210; Lough v. White, 13 N. D. 387, 100 N. W. 1084; Re Weber, 4 N. D. 119, 28 L.R.A. 621, 59 N. W. 523; Field v. Great Western Elevator Co. 5 N. D. 400, 67 N. W. 147.
Those cases are directly in point and show that according to the settled law an appeal does not lie from an order dismissing an action. Hence the appeal is dismissed and the case remanded forthwith.
Bibdzell, Ch. J., and Ci-ibistiaksoN, BeoNSON, and Gbace, JJ.f concur.